Citation Nr: 1821510	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  12-29 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a respiratory disability, to include pneumonia, bronchitis, and chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel

INTRODUCTION

The Veteran served on active service from November 1972 to November 1975; she also had service in the United States Army Reserves. 

This matter comes to the Board of Veterans Appeals (Board) on appeal of a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In August 2015, the Veteran testified at a travel board hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is included in the claims file.

In November 2015, the Board remanded the appeal to the Agency of Original Jurisdiction (AOJ) to obtain reserve service records and to obtain another medical opinion regarding the Veteran's claimed respirator disorder.  The Board finds there has been substantial compliance with its remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268 (1998)) violation when the examiner made the ultimate determination required by the Board's remand.)  

The most recent supplement statement of the case pertaining to the Veteran's claim of entitlement to service connection for a respiratory disability was prepared in July 2016.  Relevant VA treatment records were added to the record in February 2017.  In March 2018, the Veteran's representative waived AOJ review of the records. 

The Board notes that a supplemental statement of the case was prepared in October 2017 for the issues of entitlement to service connection for bilateral hearing loss and tinnitus.  However, these issues have not been certified to the Board.  The Board does not have jurisdiction to decide these issues. 




FINDING OF FACT

A respiratory disability, to include pneumonia, bronchitis, and COPD, has not manifested at any point during the appeal period.


CONCLUSION OF LAW

The criteria for service connection for a respiratory disability, to include pneumonia, bronchitis, and COPD, are not met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Neither the Veteran nor her representative have raised any issues with the duty to notify or duty to assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  As such, the case is ready to be decided on its merits.

Law and Analysis

The Veteran seeks service connection for a respiratory disability, to include pneumonia, bronchitis, and COPD.  The Veteran testified that she contracted pneumonia during a period of active duty for training in 1990.  She was sent to the field office for treatment.  The Veteran has asserted that she has had bronchitis once a year since 1990 and that her private physician indicated that she may have COPD.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C. § 1113(b) (2012); 38 C.F.R. § 3.303(d).  

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C. § 7104(a) (2012); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); see 38 C.F.R. § 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

In December 2009, the Veteran was afforded a VA examination to determine the nature and etiology of her claimed respiratory disability.  The VA examiner reported that a March 1990 chest X-ray was positive for right middle lobe pneumonia.  The Veteran had not had pneumonia since service and had never smoked.  She occasionally got bronchitis one time per year.  She received treatment with inhalers and antibiotics for cough, chest congestion, wheezing, sputum, and fever.  The Veteran indicated that she became short of breath when she walked one block.  The November 2009 chest X-ray was negative.  Upon examination, the Veteran's lungs were clear to percussion auscultation.  The VA examiner opined that a respiratory disability was less likely than not related to active duty.  The Veteran was diagnosed with pneumonia in 1990.  

The Veteran underwent her most recent VA respiratory examination in July 2016.  The VA examiner indicated that the Veteran had never been diagnosed with a respiratory condition.  The Veteran reported morning cough with phlegm for many years.  She indicated that she had been treated for chronic bronchitis at least once a year and denied a history of smoking.  A review of the Veteran's medical records indicated that she quit tobacco in 2009.  The VA examiner acknowledged that the Veteran's VA treatment problem list included notations for bronchitis and COPD.  However, there were no diagnostic studies in the treatment records that confirmed a diagnosis of chronic bronchitis or COPD.  An August 2015 chest X-ray indicated that the lungs were clear.  The VA examiner opined that it was less likely than not that the Veteran had a respiratory condition that was due to an in-service injury, event, or illness.  A review of the medical records were positive for hay fever, one episode of pneumonia in 1990, and annual upper respiratory infections that were treated with Z-pack.  There were no diagnostic studies to support a decline in her respiratory function due to a pulmonary condition.

Based on the forgoing, the Board finds that the Veteran does not currently have a respiratory disability.  Although both VA examiners found that the Veteran had annual upper respiratory functions, the Veteran's treatment records were silent regarding diagnostic testing for COPD or chronic bronchitis.  The chest X-rays at each examination were normal and pulmonary function testing was normal.  The July 2016 VA examiner specifically found that there were no diagnostic studies to support a decline in the Veteran's respiratory function due to a pulmonary condition.

The Board acknowledges the Veteran's lay testimony.  However, the Veteran's statements taken on their face do not establish that she has a respiratory disability.  She testified that she had bronchitis on an annual basis and that her primary physician indicated that she "may" have COPD.  The July 2016 VA examiner found that the Veteran's annual upper respiratory infections had not been productive of a respiratory disability because there had been no decline in her respiratory function.  There is also insufficient indication of a disability diagnosed at any point during the claim period or shortly before.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).
The Board notes that under the provisions of 38 U.S.C. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the Veteran's claim, and thus that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Veteran's claim of entitlement to service connection for a respiratory disability, to include pneumonia, bronchitis, and COPD, is not warranted.


ORDER

Entitlement to service connection for a respiratory disability, to include pneumonia, bronchitis, and COPD, is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


